UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4453


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

LINDA SMOOT RADEKER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:12-cr-00266-FDW-1)


Submitted:   January 29, 2016                  Decided:   March 2, 2016


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Linda Smoot Radeker pled guilty pursuant to a plea agreement

to conspiracy to commit health care fraud in violation of 18 U.S.C.

§ 1349 (2012), and money laundering in violation of 18 U.S.C. §

1957 (2012).     The district court sentenced Radeker to 72 months’

imprisonment, and she now appeals.          Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether Radeker’s counsel was ineffective and whether

the district court clearly erred in failing to grant a sentencing

reduction for acceptance of responsibility.                Radeker was informed

of her right to file a pro se supplemental brief, but has not done

so.    Finding no error, we affirm.

       Radeker’s claims of ineffective assistance of counsel are

only cognizable on direct appeal if it conclusively appears on the

record that counsel was ineffective.           United States v. Galloway,

749 F.3d 238, 241 (4th Cir.), cert. denied, 135 S. Ct. 215 (2014).

To succeed on a claim of ineffective assistance of counsel, Radeker

must   show   that:   (1)     “counsel’s   representation        fell   below   an

objective     standard   of    reasonableness”;      and    (2) “the    deficient

performance prejudiced the defense.”               Strickland v. Washington,

466 U.S. 668, 687-88 (1984).         Under the first prong of Strickland,

a movant must demonstrate that counsel’s performance was deficient

“under prevailing professional norms.”             Id. at 688.    In evaluating

counsel’s     performance,     we   “indulge   a    strong    presumption    that

                                       2
counsel’s    conduct       falls   within     the    wide    range   of     reasonable

professional assistance.”          Id. at 689.        In the context of a guilty

plea, to satisfy the second prong a defendant must establish a

reasonable probability that, but for counsel’s errors, she would

have “insisted on going to trial.”             Hill v. Lockhart, 474 U.S. 52,

59 (1985).    The record in this case does not establish ineffective

assistance of counsel.         Therefore, these claims are not cognizable

on direct appeal, and they should be raised, if at all, in a 28

U.S.C. § 2255 (2012) motion.

     With regard to Radeker’s claim that the district court erred

in refusing to grant a sentencing reduction for acceptance of

responsibility, we review the district court’s determination for

clear error.   United States v. Burns, 781 F.3d 688, 692 (4th Cir.),

cert. denied, 135 S. Ct. 2872 (2015).                 We will find clear error

if, after reviewing the evidence as a whole, we are left with the

definite and firm conviction that a mistake has been committed.

United States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007).

     While defendants may be entitled to a reduction in offense

level for acceptance of responsibility, “merely pleading guilty

does not entitle one to a downward adjustment.”                    United States v.

McKenzie-Gude,       671    F.3d   452,     463     (4th    Cir.   2011)     (internal

quotation    marks    omitted).       “Rather,       to     be   eligible    for   this

downward departure, the defendant must prove by a preponderance of

the evidence that [s]he has clearly recognized and affirmatively

                                          3
accepted personal responsibility for [her] criminal conduct.”           Id.

(internal quotation marks omitted).

     The record demonstrates that Radeker continually sought to

downplay her culpability, and repeatedly denied possessing the

mental state necessary to commit conspiracy.         The district court

reiterated the significance of Radeker’s denial, and gave her

multiple   opportunities   to   accept   full   responsibility    for   her

actions, opportunities that Radeker did not embrace.        Under these

circumstances, the district court did not err in refusing to grant

Radeker a reduction for acceptance of responsibility.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.            We

therefore affirm Radeker’s conviction and sentence.          This court

requires that counsel inform Radeker, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Radeker requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.            Counsel’s

motion must state that a copy thereof was served on Radeker.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED

                                   4